In a proceeding for adjudication of incompeteney and appointment of a committee of the person and property, order of the County Court, Westchester County, modified on the law and the facts by substituting the Bronxville Trust Company as joint committee of the person and estate for the incompetent therein named, together with Guy W. Nicholls. As so modified, the order, insofar as appealed from, is affirmed, with costs to the appellant, payable out of the estate. While this court recognizes the competency of the person named by the County Court to act with the brother of the incompetent as joint committee, it is of the opinion that sound discretion dictates the appointment of the appellant’s nominee, Bronxville Trust Company, in conformity with the general rule. Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ.,' concur.